I respectfully dissent. If the courts will not protectFourth Amendment rights, we will no longer have the right to be free from warrantless searches. *Page 249 
I believe State v. Chatton (1984), 11 Ohio St.3d 59, 11 OBR 250, 463 N.E.2d 1237, is applicable to this case. Here, Bliss was justified in stopping Mowbray because of the bumper and license light missing from his vehicle. Bliss was not, however, justified in detaining Mowbray after he had explained the above violations and had warned Mowbray about them.
Under the second prong of the Coolidge test, the discovery of the evidence must be inadvertent. The discovery of the car stereos and owner's manuals was not inadvertent. Rather, Bliss purposefully shone his light into Mowbray's passenger compartment, just to look around. The search of the vehicle was in no way connected with the original stop. Further, there was no logical reason for Bliss to be looking at the inside of Mowbray's vehicle, having stopped him for an "outside" violation. It is clear that Bliss was looking for something. Thus, finding the stereos was not inadvertent, but rather the result of a purposeful thirty-five-minute search.
The third requirement pursuant to Coolidge v. New Hampshire
(1971), 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564, is that the officer in question must have probable cause to believe that the evidence discovered is stolen property. Again, the record belies Bliss' statements that he believed the property in Mowbray's vehicle to be stolen. There is nothing about the property itself which makes it out of the ordinary. That a person has a car stereo in a box in a car is hardly suspicious, since people commonly buy car parts and leave them in the car until they get around to installing them. Construing Bliss' testimony most favorably, one can only conclude that he had no more than a suspicion. If the officer thought the property was stolen, Bliss would have seized that property and arrested Mowbray. Bliss did neither. He allowed Mowbray to go, just giving him a warning about the bumper and the license plate light.
None of the three "plain view" exception requirements ofCoolidge had been met to permit the admission of evidence of the car stereos procured under a warrantless search of Mowbray's vehicle. The trial court erred by failing to suppress. Thus I dissent. *Page 250